(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.93

RESTRICTED STOCK AWARD AGREEMENT

                THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), is entered
into on April ___, 2005, between CPI Corp., a Missouri corporation (the
“Company”), and _____________ (the “Director”).

RECITALS

                WHEREAS, the Company believes it to be in the best interests of
the Company, its subsidiaries and its stockholders for nonemployee members of
the Company’s Board of Directors (the “Board”) to obtain or increase their stock
ownership interest in the Company, thereby attracting, retaining and rewarding
such directors and strengthening the mutuality of interest between the directors
and the Company’s stockholders;

                WHEREAS, pursuant to a policy adopted as of April 14, 2005 (the
“Policy”), under the CPI Corp. Restricted Stock Plan, as amended and restated
from time to time (the “Plan”), members of the Company’s Board may, subject to
the terms and conditions of the Policy and the Plan, elect to receive Restricted
Shares in lieu of a portion of the Annual Retainer that they receive as
Directors of the Company;

                WHEREAS, each Non-Employee Director who elects to receive
Restricted Shares under the Policy agreed to execute and deliver to the Company
an agreement evidencing the terms, conditions and restrictions applicable to
such Restricted Shares; and

                WHEREAS, the Director elected to receive Restricted Shares under
the Policy;

                NOW, THEREFORE, in consideration of the mutual promises
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

                1. Award of Shares; Deliveries.

                (a)  As of the date of this Agreement, the Company hereby grants
to the Director an award of _________ shares of common stock of the Company, par
value $.40 per share (collectively, the “Restricted Shares”), upon the terms and
conditions set forth in this Agreement.

                (b)  Concurrently with the execution of this Agreement:

                (i) subject to Section 4(a) of the Policy, the Company shall
deliver to the Director a copy of a share certificate or certificates
representing the Restricted Shares which shall contain the legend(s) set forth
in Section 5 hereof; and

                (ii) the Director shall deliver to the Company a duly signed
stock power, endorsed in blank, relating to the Restricted Shares.

If the Director shall have elected to file a Section 83(b) election with respect
to the Restricted Shares, the Director shall have delivered, or within 30 days
of the date of this Agreement shall deliver, to the Company a copy of a duly
executed Section 83(b) election.

                2.  Representations and Acknowledgements of Director. The
Director hereby:

 

                   (i) acknowledges and accepts the Restricted Shares described
in Section 1;      
                (ii)  represents that he is acquiring the Restricted Shares for
investment and not with a view to or for resale or distribution thereof;




1

--------------------------------------------------------------------------------




 

 
                 (iii) agrees and acknowledges that the Restricted Shares are
issued pursuant to, and subject to the terms and conditions set forth in, the
Plan; and
     
                (iv)  agrees that the Restricted Shares will be held by Director
and his successors and assigns subject to all of the restrictions, terms and
conditions contained in this Agreement, and that the Restricted Shares will be
disposed of only in accordance with the terms of this Agreement.

 

                     3.  Restrictions. The Restricted Shares are subject to the
Transfer Restrictions and Forfeiture Restrictions set forth in Sections 3(a) and
3(b) below (collectively, the “Restrictions”). The restrictions set out in
Section 3(a) are hereinafter referred to in this Agreement as the “Transfer
Restrictions,” and the restrictions set out in Section 3(b) are hereinafter
referred to in this Agreement as the “Forfeiture Restrictions.”

 

 
                (a)  Transfer Restrictions. Except as otherwise permitted under
this Agreement, Director agrees not to sell, transfer, assign, give, pledge, or
otherwise dispose of or encumber any part or all of the Restricted Shares,
whether voluntarily, by operation of law, or otherwise, prior to the lapse of
the Transfer Restrictions thereon pursuant to Section 4 hereof. Any attempted
transfer of all or any portion of the Restricted Shares that remain subject to
the Transfer Restrictions shall be considered null and void and the Director
shall continue to be bound by all of the terms and provisions hereof.
   
                (b)  Forfeiture Restrictions. Upon any termination of the
Director’s membership on the Board prior to February 4, 2006 for any reason
other than the Director’s death, Total and Permanent Disability, or Normal
Retirement, all of the Restricted Shares that have not yet become Vested Shares
(as defined below) at the effective time of such termination (as determined
under Section 4 hereof), shall be returned to and canceled by the Company and
shall be deemed to have been forfeited by Director. Upon any forfeiture of
Restricted Shares under this Section 3(b), the Company will pay the Director a
per share price for any such forfeited Restricted Shares equal to the lesser of
(i) the amount determined by dividing the aggregate amount of the Director’s
Annual Retainer that the Director elected to receive in the form of the
Restricted Shares, rather than in cash, by the aggregate number of Restricted
Shares awarded under Section 1 hereof, or (ii) an amount equal to the Fair
Market Value of a share of Common Stock on the date the Director’s membership on
the Board is terminated.

 

                     4. Lapse of Restrictions.

 

 
                (a)  Subject to Section 4(b) below, the Restrictions shall lapse
with respect to the Restricted Shares on February 4, 2006, provided that the
Director remains a member of the Board at all times prior to such date. In the
event the Director’s membership on the Board is terminated for any reason prior
to February 4, 2006, no further vesting (pro rata or otherwise) shall occur from
and after the effective date of such termination.
   
                (b)  Notwithstanding Section 4(a), the Restrictions shall lapse
as to any Restricted Shares then held by the Director on the first to occur of
(i) the effective date of a “Change in Control” of the Company, or (ii) a
termination of the Director’s membership on the Board as a result of the
Director’s death, Total and Permanent Disability, or Normal Retirement.
   
                (c)  Except as otherwise provided in Section 4(d) of the Policy,
to the extent the Restrictions shall have lapsed under Section 4(a) with respect
to any Restricted Shares, those shares (“Vested Shares”) will, from and after
the applicable vesting date, thereafter be free of the Restrictions set forth in
Section 3 hereof.
   
                (d)  In the event of a termination of the Director’s membership
on the Board prior to the lapse of the Restrictions under Section 4(a) for any
reason other than as a result of the Director’s death, Total and Permanent
Disability, or Normal Retirement, the Director shall promptly deliver to the
Company the certificates representing the Restricted Shares to the Company,
together with any documents requested by the Company necessary to effectuate
such transfer, and the Company shall pay the Director the consideration per
share specified in Section 3(b) above promptly following the Director’s
deliveries under this Section 4(d).




2

--------------------------------------------------------------------------------




                     5.  Restrictive Legends. Subject to Section 4(a) of the
Policy, Director will be issued a stock certificate in respect of the Restricted
Shares, which certificate will be registered in the Director’s name and may bear
such legend(s) as may be required or necessary to comply with the Securities Act
of 1933, as amended, and any applicable state securities laws. Any certificate
or certificates relating to the Restricted Shares shall also be inscribed with a
legend evidencing the Restrictions.

                     6.  Custody. All certificates representing the Restricted
Shares shall be deposited, together with stock powers executed by Director, in
proper form for transfer, with the Company. The Company is hereby authorized to
cause the transfer to come into its name of all certificates representing the
Restricted Shares which are forfeited to the Company pursuant to Section 3(b)
hereof.

                     7.  Voting and Dividends; Adjustments. Subject to the
Restrictions and the limitations imposed by this Section 7, Director shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including the right to vote the Restricted Shares and to receive
dividends thereon. Stock dividends and shares, if any, issued as a result of any
stock-split, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares, or any similar change affecting the capital
stock of the Company, which has occurred after the date hereof, issued with
respect to the Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same Restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.

                     8.  No Right to Continue Relationship. Nothing in this
Agreement shall confer upon the Director any right to continue to serve as a
member of the Board or as the interim lead executive in the office of the Chief
Executive.

                     9. Entire Agreement.

 

 
                (a)  This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof. Any term or
provision of this Agreement may be waived at any time by the party which is
entitled to the benefits thereof, and any term or provision of this Agreement
may be amended or supplemented at any time by the mutual consent of the parties
hereto, except that any waiver of any term or condition, or any amendment, of
this Agreement must be in writing.
   
                (b)  This Agreement shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other securities
with preference ahead of or convertible into, or otherwise affecting the
Restricted Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other act or proceeding, whether of a similar character or
otherwise.
   
                (c)  In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by a governmental authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability, to the maximum extent permissible by
law, (a) by or before that authority of the remaining terms and provisions of
this Agreement, which shall be enforced as if the unenforceable term or
provision were deleted, or (b) by or before any other authority of any of the
terms and provisions of this Agreement.
   
                (d)  Capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Policy or in the Plan, as the case may
be.

 

                     10.  Governing Law. The laws of the State of Missouri shall
govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflict of laws.




3

--------------------------------------------------------------------------------




                     11.  Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the successors, assigns and heirs of
the respective parties.

                     12.  Notices. All notices and other communications required
or permitted under this Agreement shall be written and shall be delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt required, addressed as follows: if to the Company, to the
Company’s executive offices at 1706 Washington Avenue, St. Louis, MO 63103
attention: Chief Financial Officer, and if to the Director or its successor, to
the address last furnished by the Director to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
the Director.

                     13.  No Waiver. The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

                     14.  Titles. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of the
Agreement. The masculine pronoun shall include the feminine and neuter and the
singular shall include the plural, when the context so indicates.

[Signature page follows]




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.             CPI CORP.            
  By:___________________________________       Its:____________________________
               
The undersigned Director hereby accepts, and agrees to, all terms and provisions
of the foregoing Agreement.
          _________________________________     Signature  




5

--------------------------------------------------------------------------------
